Citation Nr: 1452175	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, for a post-operative right knee disability, with traumatic arthritis, instability and three scars.

2.  Entitlement to a disability rating in excess of 10 percent for a post-operative right knee disability, with painful, limited flexion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, in pertinent part, denied an increased rating for the post-operative right knee traumatic arthritis with instability and three scars.

In an April 2012 rating decision, the RO found that clear and unmistakable error had been found in the evaluation of painful motion on flexion of the right knee, and granted a separate 10 percent disability rating, effective January 11, 2011.  Inasmuch as a higher rating is available for the right knee and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In June 2013, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was not accompanied by a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, as the Board is remanding the Veteran's claims, he is not prejudiced by the Board's review of this evidence.

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability, for which he receives two, separate 10 percent disability ratings - (1) under Diagnostic Code 5257 (for instability) and (2) under Diagnostic Code 5260 (for imitation of flexion), is worse than indicated by those ratings.

During his April 2013 Board hearing, the Veteran reported that his right knee symptoms had worsened in severity since the last VA examination in October 2012.  Indeed, he reported that a month prior to the hearing his knee had given way, which caused him to fall and receive emergency room and additional, subsequent treatment for his knee.  Also, in an April 2013 private medical record, Dr. S.R. appears to indicate that the Veteran's knee has worsened, to include now having a flexion contracture.  However, that record did not include findings for rating purposes.   In order to properly rate the Veteran, appropriate testing must be conducted.  As such, the Board finds that a more current VA examination is necessary to adequately consider the Veteran's claims.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated him for his right knee, to include the emergency room and follow-up treatment he indicated receiving during the Board hearing.  After securing any necessary authorization from him, all identified treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should give the Veteran an opportunity to identify any non-VA healthcare provider who has treated him for the right knee since October 2012, to specifically include the emergency room and follow-up treatment he reported receiving following a recent fall, during his April 2013 Board hearing.  After securing any necessary authorization from him, all reasonable attempts to obtain all identified treatment records should be made, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been accomplished, the AOJ/AMC should schedule the Veteran for a VA orthopedic examination of the service-connected right knee disability to determine its current severity.  The entire claims file and a full copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.	

For the RIGHT KNEE: 

The examiner should describe the nature and severity of all manifestations of the Veteran's knee disability, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups (if not feasible to quantify in degrees to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so).  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should describe, to whatever extent present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee is ankylosed.  

The examiner should also discuss the impact of the Veteran's right knee disability on his functionality related to employability.   

A complete explanation for any opinions expressed should be provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence - to specifically include all evidence associated with the claims file since the November 2012 supplemental statement of the case, including the evidence submitted by the Veteran in June 2013.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



